 

CONTRACT NO: POUK/C2394

 

AMENDMENT NO: 02

 

between

 

PREMIER OIL UK LIMITED

 

and

 

OCEAN POWER TECHNOLOGIES INC.

 

FOR THE PROVISION OF INTELLIGENT MONITORING BUOY

 

   

 

 

Premier Oil UK Limited

 



This Amendment, dated 3rd June, 2019 is made between

 

Premier Oil UK Limited, a company incorporated in Scotland (registered number
SC048705) with its registered office at 4th Floor, Saltire Court, 20 Castle
Terrace, Edinburgh, EH1 2EN and its principal place of business at Upper Denburn
House, Prime Four Business Park, Kingswells Causeway, Kingswells, Aberdeen, AB15
8PU (the “COMPANY” as hereinafter defined)

 

AND

 

Ocean Power Technologies Inc., a company incorporated in the State of Delaware,
United States of America (Company Registration Number is US Federal ID:
22-2535818 with its registered office at 28 Engelhard Drive, Monroe Township,
New Jersey USA 08534 hereinafter called the CONTRACTOR

 

WHEREAS

 

The COMPANY and the CONTRACTOR entered into Contract No. POUK/C2394 (hereinafter
referred to as the “CONTRACT”) whereby the CONTRACTOR agreed to provide the
COMPANY with the provision of Intelligent Monitoring Buoy and Support Services.

 

The COMPANY and the CONTRACTOR now desire to enter into this Amendment No. 02
for the purpose of revising Exhibit 2 “CONTRACT Milestones” to incorporate the
agreed milestones and dates for completion of those Milestones.

 

NOW THEREFORE IT IS AGREED AS FOLLOWS:

 

  1: Notwithstanding the date hereof this Amendment No. 02 is effective 3rd June
2019   2. The Milestones and dates in Exhibit 2 of the CONTRACT are deleted and
replaced as per attached.

 

Save as specifically provided for herein, all other provisions of the CONTRACT
shall remain unchanged by this Amendment.

 

POUK/C2394Page 2 of 5Date 03/06/2019   Approved for COMPANY Approved for
CONTRACTOR

 

 

Premier Oil UK Limited

 

IN WITNESS WHEREOF, each party hereto has caused this Amendment No. 02 to be
executed by their duly authorised representatives as of the dates shown below:

 

For COMPANY:   For CONTRACTOR:           PREMIER OIL UK LIMITED   OCEAN POWER
TECHNOLOGIES INC.           Signature: /s/ Calum Knowles   Signature: /s/ George
Kirby Name: Calum Knowles   Name: George Kirby Title: Senior Contracts Engineer
  Title: President & CEO Date: June 3, 2019   Date: June 24, 2019

 

POUK/C2394Page 3 of 5Date 03/06/2019   Approved for COMPANY Approved for
CONTRACTOR

 

 

Premier Oil UK Limited

 

ATTACHMENT 1

TO

AMENDMENT NO. 02

 

 

 

 

 

POUK/C2394Page 4 of 5Date 03/06/2019   Approved for COMPANY Approved for
CONTRACTOR

 

 

Premier Oil UK Limited

 

EXHIBIT 2

 

Exhibit 2

 


Contract Milestones

 

Milestone   Date       Description Ml   No later than 19 July 2019   Delivery
Date   PB3 Delivered to Premier Oil Aberdeen nominated facility               M2
  Ml+ 14 Days   Deemed “Fit for Purpose”   Completion of quayside payload re-
assembly and Pre-Deployment Checklist. PB3 ready for load-out onto deployment
vessel.               M3   —   Initial Trial Commencement   Completion of
Offshore Commissioning of PB3               M4   M3 + 90 Days   Initial Trial
Completion   Completion of the first three-month rental period               M5
  M4+ 180 Days   Six Month Option Completion   Completion of the remaining six-
month rental of the cumulative nine-month Rental Period               M6*   MS+
14 Days   Redelivery Date   PB3 redelivered to Premier Oil Aberdeen nominated
facility by Premier Oil at the conclusion of the Rental Period, subject to the
term of the Rental Period. This date is intended to represent the end of the
nine (9) month rental period.

 

Note: Milestone M6 subject to adjustment pending extension of Rental Period

 



POUK/C2394Page 5 of 5Date 03/06/2019   Approved for COMPANY Approved for
CONTRACTOR

 

 